Citation Nr: 1232742	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial increased rating in excess of 10 percent for the service-connected right arm palsy prior to July 19, 2011 and 30 percent disabling beginning on that date.  



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to May 1990 and from November 1990 to May 1991 with periods of active duty for training (ACDUTRA) including one period in July 1996.   

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the RO.  

In May 2010, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file. 

The Board remanded the Veteran's claim for additional development of the record, in June 2011.  

The issue of an increased rating for the service-connected right arm palsy was remanded to the RO in July 2012 for additional development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

On August 13, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran's representative indicating that he was withdrawing his appeal as to the claim for a higher initial rating for the service-connected right arm palsy rated as 10 percent disabling prior to July 19, 2011 and 30 percent disabling beginning on that date.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claim for a higher initial rating for the service-connected right arm palsy rated as 10 percent disabling prior to July 19, 2011 and 30 percent disabling beginning on that date are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On August 13, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran's representative indicating that the Veteran was withdrawing his appeal as to the claim of entitlement to a higher initial rating for the service-connected right arm palsy rated as 10 percent disabling prior to July 19, 2011 and 30 percent disabling from July 19, 2011.  

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeal as to these matters is dismissed.  



ORDER

The appeal is dismissed. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


